PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
               Plaintiff-Appellant,
               v.                          No. 12-6590
ROBERT CY MANN, a/k/a B,
              Defendant-Appellee.
                                      
       Appeal from the United States District Court
      for the Eastern District of Virginia, at Norfolk.
            Raymond A. Jackson, District Judge.
               (2:98-cr-00047-RAJ-TEM-12)

                 Argued: January 31, 2013

                  Decided: March 4, 2013

     Before MOTZ, KING, and AGEE, Circuit Judges.



Affirmed by published opinion. Judge Motz wrote the opin-
ion, in which Judge King and Judge Agee joined.


                        COUNSEL

ARGUED: Richard Daniel Cooke, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellant. Caroline Swift Platt, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Alexandria, Virginia, for Appellee.
ON BRIEF: Neil H. MacBride, United States Attorney,
2                      UNITED STATES v. MANN
Alexandria, Virginia, for Appellant. Michael S. Nachmanoff,
Federal Public Defender, Alexandria, Virginia, Keith L. Kim-
ball, Assistant Federal Public Defender, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Norfolk, Virginia, for
Appellee.


                              OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

   In 1998, a jury convicted Robert Cy Mann of possession
with intent to distribute crack cocaine and distribution of
powder cocaine, and the district court sentenced him in accord
with the then-applicable United States Sentencing Guidelines.
Following Amendment 750 to the Guidelines, which lowered
sentences for certain crack cocaine offenses, the district court
granted Mann’s motion to reduce his sentence. The Govern-
ment contends that when the district court originally sen-
tenced Mann it found him responsible for more than 8.4
kilograms of crack cocaine and therefore erred in subse-
quently finding him eligible for the sentence reduction. Find-
ing that the district court did not clearly err in holding that it
had not originally made a finding that rendered Mann ineligi-
ble for the reduction, or otherwise abuse its discretion, we
affirm.

                                    I.

   A jury convicted Mann of one count of possession with
intent to distribute cocaine base (Count 18) and one count of
distribution of cocaine (Count 25), both in violation of 21
U.S.C. § 841(a)(1) (2006).1
    1
   The jury also convicted Mann on a conspiracy count, which the district
court dismissed on double jeopardy grounds and which is not at issue here.
                    UNITED STATES v. MANN                     3
   At Mann’s sentencing hearing, the Government argued that
Count 18 was based on three drug transactions, each involv-
ing three kilograms of crack cocaine, but the defense objected
to these factual assertions. The district court held that: "Tak-
ing the most conservative view, the court would find as a mat-
ter of fact that at least 1.5 kilograms or more were certainly
involved in the possession with intent to distribute on that
occasion. That is discrediting the dropping of a lot of crack
cocaine."

   As to Count 25, the indictment header and presentence
report refer to the crime charged as distribution of cocaine
base. But the indictment describes Count 25 as charging
cocaine, not cocaine base, and the Government represented at
sentencing that Count 25 involved "three kilograms of powder
cocaine." At the sentencing proceeding, the district court at
first stated that at least ten kilograms of crack cocaine were
at issue in Count 25. But later in the same proceeding the
court corrected itself to clarify that "count 25 charges the
defendant with distribution of cocaine, not crack cocaine."
The court explained that it wanted "the record to reflect that
although the count charged powder cocaine, it is clear to the
court that the defendant possessed far in excess of the requi-
site amount of powder cocaine to have him still at a base
offense level of 38, just in case someone believes that the
court failed to recognize that count was for powder cocaine."

   When sentencing Mann, the district court found the Gov-
ernment had "met its requisite burden to establish the drug
amounts necessary to attribute defendant with a base offense
level of 38." This base offense level applied to both Counts
18 and 25, which were grouped in accord with the applicable
U.S. Sentencing Guidelines. U.S. Sentencing Guidelines
Manual [U.S.S.G.] §§ 3D1.2(d), 3D1.3(b) (1998). Under the
then-applicable Guidelines, a defendant responsible for 1.5
kilograms or more of crack cocaine was subject to a base
offense level of 38, the highest quantity-based base offense
level for the drug crimes in this case, no matter how much
4                   UNITED STATES v. MANN
powder cocaine was at issue in Count 25. See U.S.S.G.
§ 2D1.1(c)(1) (1998). Thus, Mann’s Guidelines sentencing
range was 235 to 293 months. The district court sentenced
Mann to 252 months’ imprisonment.

   In 2008, while Mann was serving his sentence, the Sentenc-
ing Commission retroactively lowered the penalties for crack
cocaine offenses in Amendments 706 and 711 to the U.S.
Sentencing Guidelines. U.S.S.G. app. C (2011). Those
amendments raised the minimum crack cocaine quantity nec-
essary to justify a base offense level of 38 from 1.5 to 4.5
kilograms. See id. Mann moved to reduce his sentence under
18 U.S.C. § 3582(c)(2). The same district court that had origi-
nally sentenced Mann initially denied the motion, but then
granted his motion to reconsider that holding.

   On reconsideration, the district court concluded that it had
made no finding at sentencing that Mann was responsible for
4.5 kilograms or more of crack cocaine. Concluding that
Mann was thus eligible for a sentence reduction, the court
resentenced Mann to 188 months’ imprisonment. The Gov-
ernment appealed and we vacated the new sentence, holding
that the district court lacked the authority to grant Mann’s
motion for reconsideration. United States v. Mann, 373 F.
App’x 350 (4th Cir. 2010), cert. granted and judgment
vacated, 131 S. Ct. 1598 (2011). On remand from the
Supreme Court, we again held that the district court lacked
this authority. United States v. Mann, 435 F. App’x 254, 256
(4th Cir. 2011), cert. denied, 132 S. Ct. 1092 (2012).

   In the meantime, in 2011, the Sentencing Commission
retroactively amended its Guidelines once more, increasing
still further the minimum crack cocaine quantity necessary to
justify a base offense level of 38, this time to 8.4 kilograms.
U.S.S.G. app. C (2011) (Amendment 750). Relying on this
amendment, Mann moved for a new sentence reduction. Find-
ing that the record did not establish that Mann was responsi-
ble for at least 8.4 kilograms of crack cocaine, the same
                      UNITED STATES v. MANN                          5
district court that had originally sentenced Mann granted the
motion and reduced Mann’s sentence to 162 months’ impris-
onment.

   The Government noted this appeal. We review a district
court’s decision to reduce a sentence under § 3582(c)(2) for
abuse of discretion and its ruling as to the scope of its legal
authority under § 3582(c)(2) de novo. See United States v.
Munn, 595 F.3d 183, 186 (4th Cir. 2010). We review factual
determinations, like the quantity of drugs attributable to a
defendant for sentencing purposes, for clear error. See United
States v. Slade, 631 F.3d 185, 188 (4th Cir. 2011). "[W]e are
obliged to accord substantial deference to a district court’s
interpretation of its own judgment." ABT Bldg. Prods. Corp.
v. Nat’l Union Fire Ins. Co., 472 F.3d 99, 113 (4th Cir. 2006).

                                 II.

                                 A.

   The Government contends that the district court erred in
concluding that, when originally sentencing Mann, it had
made no finding that Mann was responsible for at least 8.4
kilograms of crack cocaine. Only if the district court clearly
erred in so finding can we reverse on this ground. Close
review of the record does not permit us to reach this conclusion.2

   Certainly, evidence in the record suggests that Mann may
have been responsible for substantially more than 1.5 kilo-
grams -– perhaps even more than 8.4 kilograms—of crack
cocaine. But, when sentencing Mann, the district court made
no (uncorrected) finding that he was responsible for any spe-
cific amount above 1.5 kilograms of crack cocaine. Indeed,
the Government itself originally argued that Mann was
responsible for only "approximately three kilograms of crack
cocaine" in Count 18.
  2
   Given this holding, we need not address Mann’s other arguments.
6                        UNITED STATES v. MANN
   Nevertheless, the Government contends that, even if the
district court did not find Mann responsible for more than 8.4
kilograms of crack cocaine, it separately found him responsi-
ble for more than enough powder cocaine to make him ineli-
gible for a sentence reduction. In making this argument, the
Government relies heavily on the district court’s statement
that Mann "possessed far in excess of the requisite amount of
powder cocaine to have him still at a base offense level of 38."3

   But this statement could not have indicated a finding of
responsibility for sufficient powder cocaine to make Mann
ineligible for a sentence reduction. Under the Guidelines
applicable at the original sentencing, 150 kilograms or more
of powder cocaine were necessary for a base offense level of
38. U.S.S.G. § 2D1.1(c)(1) (1998). Not even the Government
suggests that the record contains evidence of Mann’s respon-
sibility for anywhere near this quantity of powder cocaine.
Rather, the base offense level here depended on grouping the
crack cocaine and powder cocaine counts (Counts 18 and 25
respectively), such that the amount of powder cocaine became
    3
    The Government argues in the alternative on the basis of this same
statement that the district court’s correction—that Count 25 charged pow-
der cocaine—"meant to clarify that, even though count 25 charged powder
cocaine, the court could rely on quantities of crack to impose a sentence
for count 25." This argument is meritless; the sole authority offered for it,
Edwards v. United States, 523 U.S. 511 (1998), in fact provides no assis-
tance to the Government. In Edwards, the district court instructed the jury
that the Government could prove that the relevant count involved "cocaine
or cocaine base." Id. at 513. Upon the jury’s finding of guilt, the court
imposed sentence based on its finding that the illegal activity "had
involved both cocaine and crack." Id. The Supreme Court held that in
these circumstances "the judge was authorized to determine for sentencing
purposes whether crack, as well as cocaine, was involved in the offense-
related activities." Id. But in Mann’s case the district court did not instruct
the jury that it could find Mann guilty of conduct involving either "cocaine
or cocaine base." And the court did not find that Count 25 involved both
powder cocaine and crack cocaine. Rather, the court expressly corrected
itself to find that the illegal activity charged in Count 25 involved only
powder cocaine and sentenced Mann accordingly.
                    UNITED STATES v. MANN                      7
irrelevant. Any amount of powder cocaine in Count 25, no
matter how small, sufficed for a base offense level of 38,
because the district court had already found Mann responsible
for 1.5 kilograms of crack cocaine in the grouped Count 18,
which alone justified a base offense level of 38.

   All this is not to say that the record of the sentencing hear-
ing is crystal clear as to the drug amounts –- or the forms of
cocaine –- for which the district court held Mann responsible
in Counts 18 and 25. It certainly is not. But to the extent the
record is unclear, we must defer to the sentencing judge’s rea-
sonable understanding of the record—and particularly his
interpretation of his own earlier findings. See, e.g., United
States v. Legree, 205 F.3d 724, 729 (4th Cir. 2000) (indicating
that the judge in a § 3582(c)(2) resentencing who also pre-
sided at the original trial and sentencing had "intimate famil-
iarity" with the record and was entitled to deference in
sentence reduction analysis); Home Port Rentals, Inc. v.
Ruben, 957 F.2d 126, 131 (4th Cir. 1992) ("It is peculiarly
within the province of the district court . . . to determine the
meaning of its own order.").

   This point counsels strongly in favor of deferring to the
sentencing court’s conclusion that it never made a finding that
Mann was responsible for any specific quantity greater than
1.5 kilograms of crack cocaine. It counsels in favor of defer-
ring to the sentencing court’s conclusion that it never intended
its discussion of the drug amount in Count 25 to refer to crack
cocaine. And it counsels in favor of deferring to the sentenc-
ing court’s implicit conclusion that it never intended its cor-
rected statement as to Count 25 to suggest Mann was
responsible for 150 kilograms or more of powder cocaine –-
a finding for which there is no support in the record. Although
we need not defer to the district court if its interpretation of
its own previous ruling cannot be squared with the facts pre-
sented, see United States v. Henry, 538 F.3d 300, 304 (4th
Cir. 2008), in this case the district court’s interpretation was
reasonable in light of the record.
8                   UNITED STATES v. MANN
                              B.

   The Government also argues that the district court could
have made additional findings as to drug amounts, consistent
with its original findings, in making its resentencing determi-
nation. We have not addressed this contention in a published
opinion, but our sister circuits agree that additional findings
lie within a sentencing court’s discretion. See, e.g., United
States v. Hall, 600 F.3d 872, 876 (7th Cir. 2010) ("[N]othing
prevents the court from making new findings that are sup-
ported by the record and not inconsistent with the findings
made in the original sentencing determination."); United
States v. Moore, 582 F.3d 641, 646 (6th Cir. 2009) ("We do
not agree . . . that the district court’s previous determination
of ‘more than 1.5 kilograms’ means that it cannot also find
more than 4.5 kilograms.").

   That the district court may have possessed this authority
does not aid the Government here. For the Government does
not even argue that the court was under any obligation to
make new findings—and for good reason. The court was
under no such obligation. See United States v. Jules, 595 F.3d
1239, 1245 (11th Cir. 2010) (holding that courts need not
engage in new factual determinations in a § 3582(c)(2) pro-
ceeding because such a proceeding "is not a de novo re-
sentencing"); see also Dillon v. United States, 130 S. Ct.
2683, 2691 (2010) ("Section 3582(c)(2)’s text, together with
its narrow scope, shows that Congress intended to authorize
only a limited adjustment to an otherwise final sentence and
not a plenary resentencing proceeding."). The district court
may reasonably have concluded that the facts of Mann’s con-
viction would not support any additional finding of responsi-
bility for 8.4 kilograms or more of crack cocaine. The court
did not err in exercising its discretion not to make additional
findings more than a decade after the original sentencing.

   More broadly, the court did not abuse its discretion in con-
cluding that Mann was eligible for a sentence reduction.
                    UNITED STATES v. MANN                      9
Under § 3582(c)(2), "the court may reduce the term of impris-
onment, after considering the factors set forth in [18 U.S.C.]
section 3553(a) to the extent that they are applicable, if such
a reduction is consistent with applicable policy statements
issued by the Sentencing Commission." 18 U.S.C.
§ 3582(c)(2). Because the district court correctly concluded
that "the guideline range applicable to th[e] defendant has . . .
been lowered as a result of [Amendment 750]," and reason-
ably concluded that no exclusion applied, Mann’s reduction
accords with Sentencing Commission policy. See U.S.S.G.
§ 1B1.10(a) (2011). In addition, the § 3553(a) sentencing fac-
tors weigh in Mann’s favor, particularly given that he has
already served a substantial sentence and seems to have been
a model prisoner, genuinely interested in rehabilitation. See
18 U.S.C. § 3553(a).

                              III.

   In sum, the district court did not commit clear error in hold-
ing that when originally sentencing Mann it had made no
finding of a sufficient drug quantity to make Mann ineligible
for a sentence reduction. Nor did it otherwise abuse its discre-
tion in granting the reduction. For these reasons, the judgment
of the district court is

                                                   AFFIRMED.